DETAILED ACTION
	The Information Disclosure Statement filed on December 18, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN 103818402 A)
Lu discloses an energy-absorbing anti-creeper mounted on a rail vehicle and comprised of a guiding cylinder, shown overall in figures 1 and 2, a first end of the guiding cylinder is configured to be in assembly connection with a train. The rigfht side of the device, shown in figures 1 and 2, is mounted to the vehicle. A collision mechanism 1 is arranged at a second end, shown at the left side of figures 1 and 2. A discharging mechanism 102 for discharging the energy-absorbing material being arranged at the first end of the guiding cylinder. The first end of the guiding cylinder and the second end of the guiding cylinder are two opposite ends of the guiding cylinder and the energy-absorbing material is extruded to deform when a collision occurs between . 
Allowable Subject Matter
Claims 5, 7-12, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 8, 2022